IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30082
                         Summary Calendar



JOSEPH JOHNSON; WARDELL QUEZERGUE,

                                         Plaintiffs-Appellants,

versus

TUFF N RUMBLE MANAGEMENT, INC., Etc; ET AL.,

                                         Defendants,

TUFF N RUMBLE MANAGEMENT, INC., doing business
as Tuff City Records,

versus                                   Defendant-Appellee,

JOE JONES, JR., doing business as Melder Publishing,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-1374-R
                       --------------------
                          March 12, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

    Joe Jones, Jr., d/b/a/ Melder Publishing appeals the grant of

summary judgment in favor of Joseph Johnson, Wardell Quezerque,

and Tuff-n-Rumble Management, d/b/a/ Tuff City Records in the

underlying declaratory judgment and copyright infringement


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30082
                                -2-

action.   Jones avers that the district court erred in finding

that there was no genuine issue as to a material fact with regard

to his alleged part ownership of a copyright interest in the

subject song and erred in finding that the documents which he

relied upon to show his ownership interest were irrelevant and/or

forgeries.

     We have reviewed the record and conclude that the district

court did not err in finding that the proffered documents upon

which Jones relied to establish his ownership interest were

irrelevant and/or forgeries.     Berry v. Armstrong Rubber Co., 989

F.2d 822, 824 (5th Cir. 1993).    In light of the record before the

district court which was devoid of any competent summary-judgment

evidence establishing Jones’ part ownership interest in the song,

the district court did not err in granting summary judgment in

favor of the appellees on their infringement claim and awarding

damages and attorneys fees.      Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).   In light of Jones’ continued reliance on

documents previously determined by the court to be irrelevant

and/or forgeries, the appeal is DISMISSED as frivolous.

      This is not the first time that Jones has filed frivolous

appeals in this court.   See Makedwde v. Johnson, No. 95-30472,

(5th Cir. Mar. 27, 1997); Makedwde v. Johnson, No. 97-30899, (5th

Cir. May 6, 1999); Johnson v. Tuff-n-Rumble Management, Inc., No.

01-30082 (5th Cir. Apr. 11, 2001).

     Despite the district court and this court’s repeated

warnings regarding the filing of frivolous pleadings and the

imposition of sanctions, Jones continues in his abuse of the
                            No. 01-30082
                                 -3-

judicial system.   Jones’ continued reliance on documents found to

be irrelevant and/or forgeries and his continued insinuations

before the district court and this court that the appellees and

their attorneys committed fraud in the prosecution of their case

warrants the imposition of monetary sanctions.

     We hereby put Jones on notice and order Jones to show cause

why we should not award reasonable attorney’s fees and double

costs to the appellees pursuant to FED. R. APP. P. 38.   See Shinn

v. College Station Indep. Sch. Dist., 96 F.3d 783, 786-87 (5th

Cir. 1996).   Jones’ response shall be filed within 15 days of the

issuance of this opinion.

     APPEAL DISMISSED AS FRIVOLOUS.   See 5TH CIR. R. 42.2; ORDER

TO SHOW CAUSE ISSUED.